Citation Nr: 1501666	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits, to include whether the Veteran's countable income is excessive.  

2.  Entitlement to special monthly pension benefits based on being housebound or the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this case for further development in January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2014 remand, the Board directed VA to notify the Veteran that she could submit additional private medical treatment records, to notify the Veteran that she needed to submit updated financial information, and to schedule the Veteran for a VA examination to determine her possible entitlement to special monthly pension benefits.

In reviewing the claim file since that remand, it appears that the first two directives have been satisfied.  In an April 2014 letter, VA asked the Veteran to submit any outstanding private records (or to submit releases allowing VA to obtain these releases on her behalf), and to submit financial information required to determine pension benefit eligibility.

On the Board's last directive, however, VA fell short.  It appears that the Veteran was scheduled for an examination in May 2014.  However, the supplemental statement of the case reflects that, because the Veteran did not "RSVP" for her scheduled examination, that examination was cancelled, and the claim was rated based on the evidence of record.

The Board can discern no authority whatsoever supporting this action.  There is no requirement in the applicable regulation that a Veteran confirm that she will attend a scheduled examination, nor was this a condition provided in the Board's remand directive.  Indeed, a November 2014 note of contact reflects that the Veteran wished to be scheduled for an examination in conjunction with her claim.

In an effort to ensure compliance with the duty to assist, the Board shall remand both claims again.  The Board shall also require that all attempts to schedule the Veteran for the requested examination be associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification regarding how a pension claim is substantiated, and of her and VA's respective duties for obtaining evidence.  Further notify the Veteran of the need for the detailed financial information required to grant a nonservice-connected pension benefits claim, and inform her that a failure to provide this information may result in her claim being denied.  

2.  Schedule the Veteran for a VA examination to ascertain eligibility for housebound status or need for regular aid and attendance by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All attempts to schedule the Veteran for this examination, including copies of any letters sent to the Veteran, must be documented in the claim file.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

